DETAILED ACTION
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art does not appear to disclose (as recited in claim 1):
At least one of the lower bit line contact and the upper bit line contact directly aligns at least one of lower and upper memory cells in a plan view, as depicted in figures 3B, 3C, 4A, and 4B, reference characters 310, 310A, and 310B.

The prior art does not appear to disclose (as recited in claim 11):
At least one of the lower bit line contact and the upper bit line contact directly aligns at least one of lower and upper memory cells in a plan view, as depicted in figures 3B, 3C, 4A, and 4B, reference characters 310, 310A, and 310B.

The prior art does not appear to disclose (as recited in claim 20):
a plurality of bit line contacts, wherein at least some of the bit line contacts are disposed within directly aligns the memory array region in a plan view, as depicted in figures 3B, 3C, 4A, and 4B, reference characters 310, 310A, and 310B.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612.  The examiner can normally be reached on M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME LEBOEUF/Primary Examiner, Art Unit 2824  - 05/11/2021